Exhibit 10.23

 

CYMER, INC.

REDUCTION IN FORCE SEPARATION BENEFITS PLAN

SECTION 1.                            PURPOSE

This Plan (as defined herein) is designed to provide separation pay and benefits
to Eligible Employees (as defined herein) of the Company (as defined herein)
pursuant to the terms and conditions set forth in this Plan.  The Plan is
intended to be an employee welfare benefit plan, as defined in Section 3(1) of
ERISA (as defined herein) and shall be interpreted to effectuate this intent. 
This document shall serve as both a plan document and summary plan description
for purposes of Title I of ERISA.

SECTION 2.                            EFFECTIVE DATE AND TERM

Any and all of the Company’s policies and practices regarding severance benefits
or similar payments upon employment termination or position elimination with
respect to Eligible Employees, other than written employment or separation
agreements with the Company that provide severance benefits executed prior to
the effective date of this Plan, are hereby superseded by this Plan, effective
as of April 1, 2001.  This plan will remain in effect for the period from April
1, 2002 through March 31, 2003, at which time it shall automatically terminate
and cease to be in effect, unless earlier renewed by the Board of Directors of
Cymer, Inc.

SECTION 3.                            DEFINITIONS

(a)           “Base Pay” means the Eligible Employee’s wages earned on a weekly
basis determined as of the Eligible Employee’s Termination Date (as defined
herein), excluding bonuses and commissions, and, if paid hourly, is based on the
average number of regularly scheduled hours worked per week for the three months
preceding the Termination Date.

(b)           “Board” means the Board of Directors of Cymer, Inc.

(c)           “Cause” means, with respect to a particular Eligible Employee: 
(i) fraud, misappropriation, embezzlement or other act of misconduct against the
Company; (ii) conviction of a felony; (iii) violation of any rules or
regulations of any governmental or regulatory body which has an adverse effect
on the Company; (iv) a material breach of the terms of the Eligible Employee’s
employment obligations, or a breach of the Eligible Employee’s duty not to
engage in any transaction that represents, directly or indirectly, self-dealing
with the Company or any of the Company’s affiliates, which has not been approved
by the Company; (v) unsatisfactory performance; (vi) violation of state or
federal law in connection with the Eligible Employee’s performance of his/her
job; (vii) a leave of absence exceeding the period allowed by contract, policy
or applicable law; or (viii) circumstances beyond the Company’s control
including, but not limited to, fire, flood, explosion, bombing, earthquake, and
civil unrest.  Notwithstanding the foregoing, termination of the Eligible
Employee’s employment due to death or disability shall not be considered
termination for Cause.

(d)           “Committee” means the Committee of the Board (and any delegatee(s)
of such Committee) established by the Board to administer this Plan in
accordance with its terms.

(e)           “Company” means Cymer, Inc. and its subsidiaries.

 

1

--------------------------------------------------------------------------------


 

(f)            “Comparable Position”  means any position with the Company,
regardless of title and responsibilities, that is located within [50] miles of
the location at which the Eligible Employee was performing his or her duties
immediately prior to his or her Termination Date and the compensation for such
position is within fifteen percent (15%) of Eligible Employee’s Base Pay as of
the Eligible Employee’s Termination Date.

(g)           “Eligible Employee” means any non-temporary, full-time [or
part-time employee] (i.e., working at least 20 hours per week) of the Company
(specifically excluding any individual who is not treated by the Company as a
common law employee without regard to the characterization or recharacterization
of such individual’s status by any court or governmental agency), who is paid
from the Company’s United States payroll and who has been notified by the
Company that he or she is subject to Involuntary Termination Without Cause as a
result of a Reduction in Force and who has not been offered a Comparable
Position with the Company.  Employees who do not return to work following a
leave of absence prior to a Reduction in Force and/or who begin receiving
Long-Term Disability benefits are not eligible for the benefits provided herein.

(h)           “ERISA” means the Employee Retirement Income Security Act of 1974,
as amended.

(i)            “Involuntary Termination Without Cause” means an employee’s
dismissal or discharge by the Company for a reason other than for Cause.  The
termination of an employee’s employment will not be deemed to be an “Involuntary
Termination Without Cause” if such termination either occurs as a result of the
employee’s death or disability, or is the result of the employee’s resignation
for any reason (including retirement).

(j)            “Participant” means an Eligible Employee who has fulfilled the
requirements of Section 4 herein.

(k)           “Plan” means this Cymer, Inc. 2000 Separation Benefits Plan, as
set forth in this instrument and as amended from time to time.

(l)            “Reduction in Force” means the Involuntary Termination without
Cause (as defined in the Plan) of the employment of two (2) or more [full-time
or part-time] employees of the Company [within a ninety (90) day period] as a
result of lack of work, lack of funds, economic slowdowns, technological or
structural changes in the Company’s operations, or business, operational or
other circumstances which necessitate a reduction in the number of employees as
a means of ensuring the financial health, efficiency and viability of the
Company on a short-term or long-term basis.  The determination as to whether a
not a Reduction in Force has occurred under particular circumstances shall be
made by the Committee in its sole and exclusive discretion.

(m)          “Service Date” means the Eligible Employee’s first date of
employment with the Company or, if rehired by the Company, the adjusted date of
employment based on the date of rehire.

(n)           “Termination Date” means the date of the Eligible Employee’s
Involuntary Termination Without Cause.

 

2

--------------------------------------------------------------------------------


 

(o)           “Years of Service” means the number of full years (i.e., a period
of twelve complete months) of service completed by the Eligible Employee from
the Service Date to the Termination Date.

SECTION 4.                            DEPARTURE AND ENTITLEMENT PROCEDURE.

As a condition to receiving the severance benefits described in Section 5, the
Eligible Employee must deliver to the Director, Human Resources, or his or her
designee an effective Release and return all Company property within five (5)
days of the Eligible Employee’s Termination Date.  The Release is attached
hereto as Exhibit A and is incorporated herein by reference.  Employees shall
receive the Release upon the distribution of this Plan document.

 

SECTION 5.                            PARTICIPATION AND BENEFITS.

(a)           Severance Benefits.  An Eligible Employee who timely returns the
signed Release described in Section 4 and meets the additional departure
conditions described in Section 4 shall become a Participant as of the effective
date of the Release and the following shall apply.

(i)            Severance Payments.  The Participant shall receive a [lump-sum]
severance payment within [one (1) week (seven days)] of becoming a Participant
and the amount of such payment shall be based on the Participant’s position
level (as designated by the Company) and the Participant’s Years of Service as
of the Participant’s Termination Date as set forth below.

 


POSITION LEVEL


SEVERANCE PAYMENTS

 

 

Director

4 months Base Salary plus

 

1 week Base Salary

 

per Year of Service

 

 


MANAGER


2 MONTHS BASE SALARY PLUS

 

1 week Base Salary

 

per Year of Service

 

 

Senior Level Professional,

2 months Base Salary plus

Individual Contributor

1 week Base Salary

 

per Year of Service

 

 

Supervisor

1 month Base Salary plus

 

1 week Base Salary

 

per Year of Service

 

 

Exempt or Technical

1 month Base Salary plus

Employee

1 week Base Salary

 

per Year of Service

 

 

Non-Exempt Employee

1 week Base Salary

 

per Year of Service

 

(minimum 3 weeks Base Salary)

 

3

--------------------------------------------------------------------------------


 

(ii)           Outplacement Assistance.  The Participant shall be eligible for
outplacement assistance provided by a vendor to be chosen by the Company at the
Company’s sole and exclusive discretion for the applicable period of time based
on the Participant’s position level (as designated by the Company) and Years of
Service as of the Participant’s Termination Date as set forth below.


POSITION LEVEL


OUTPLACEMENT SERVICES

 

 

Director

3-months

 

 


MANAGER


1-MONTH

 

 

Senior Level Professional,

1-month

Individual Contributor

 

 

 

Supervisor

2-day workshop

 

 

Exempt or Technical

2-day workshop

Employee

 

 

 

Non-Exempt Employee

2-day workshop

 

(iii)         Medical and Dental Coverage.  The Participant [and any dependents]
shall continue to receive the medical and dental coverage in effect as of the
Participant’s Termination Date for a period of four (4) weeks from the
Participant’s Termination Date and such coverage shall cease as of the last day
of the month in which such four week period expires.

(b)           Voluntary Resignation/Termination for Cause.  Notwithstanding any
other provision of the Plan to the contrary, in no event shall an Eligible
Employee receive any payment hereunder if his or her termination is for Cause or
occurs as a result of his or her death or disability, or is the result of his or
her resignation for any reason (including retirement).

(c)           “At Will” Employment.  No provision of this Plan alters a
Participant’s “at will” employment status with the Company.

(d)           Offsets/Withholding.  Notwithstanding any other provision of the
Plan to the contrary, severance benefits received pursuant to this Plan shall be
subject to offset(s) and withholding as set forth below.

(i)            All severance benefits under this Plan shall be subject to legal
deductions and applicable withholding.

(ii)           The Company reserves the right to offset the benefits payable
under this Plan by any advanced monies the Participant owes the Company.

(iii)         The benefits and amounts payable under this Plan shall be reduced
(but not below zero) by any severance pay or benefits to which an Eligible
Employee or Participant, as applicable, is or becomes entitled under any other
severance pay plan, agreement, policy or arrangement.

 

4

--------------------------------------------------------------------------------


 

(iv)          There shall be no duplication of benefits under this Plan.

The Committee shall determine in its sole and exclusive judgment and discretion
whether and in what manner the provisions of this subsection 5(d) shall apply.

(e)           Loss and Reduction of Benefits.  Notwithstanding any other
provision of the Plan to the contrary,  severance benefits under this Plan shall
terminate and/or shall be reduced as set forth below.

(i)            If an Eligible Employee resigns for any reason prior to his or
her Termination Date, then he/she shall not be entitled to any severance
benefits hereunder.

(ii)           If, prior to the date on which the severance payment described in
subparagraph 5(a)(i) is paid, an Eligible Employee or Participant, as
applicable, is offered a Comparable Position with the Company, then he or she
will not receive the benefits described in subparagraph 5(a)(i) irrespective of
whether or not he or she accepts such Comparable Position.

(iii)         If, during the period represented by the severance payment
described in subparagraph 5(a)(i), a Participant is offered and accepts a
position (whether Comparable or not) with the Company, then he or she shall not
receive any further severance benefits under this Plan [and must repay the
portion of the lump sum representing the unexpired severance benefit payment].

(iv)          If a Participant receives severance benefits provided hereunder,
later accepts a position (whether Comparable or not) with the Company and is
subsequently subject to Involuntary Termination Without Cause as a result of a
Reduction in Force, then any severance benefits to which such Participant
becomes entitled under this Plan or any other severance pay plan, agreement,
policy or arrangement shall be reduced by the amount of the severance payment,
if any, previously received by such Participant pursuant to subparagraph 5(a)(i)
hereunder.

(v)            If, prior to the date on which the severance payment described in
subparagraph 5(a)(i) is paid, it is discovered that an otherwise Eligible
Employee or Participant, as applicable, engaged in conduct prior to or following
his or her Termination Date which would constitute Cause as defined herein, then
severance payments and applicable benefits shall cease immediately and such
Eligible Employee or Participant, as applicable, shall no longer be entitled to
any benefits hereunder.

The Committee shall determine in its sole and exclusive judgment and discretion
whether and in what manner the provisions of this subsection 5(e) shall apply

(f)            Limitation on Employee rights.  The Plan shall not give any
employee of the Company the right to be retained in the service of the Company
or to interfere with or restrict the right of the Company to discharge any
employee at any time, for any reason, with or without Cause.

SECTION 6.                            ADMINISTRATION AND OPERATION OF THE PLAN

(a)           Plan Sponsor and Administrator.  The Company is the “Plan Sponsor”
and the “Plan Administrator” of the Plan (as such terms are defined in ERISA)
and shall have responsibility for complying with any reporting and disclosure
rules applicable to the Plan under

 

5

--------------------------------------------------------------------------------


 

ERISA.  In all other respects, except as provided herein, the Plan shall be
administered and operated by the Committee and its delegatee(s).  The Committee
is empowered to construe and interpret the provisions of the Plan and to decide
all questions of eligibility for benefits under this Plan and shall make such
determinations in its sole and absolute discretion which shall be conclusive and
binding upon all persons.  The Committee may at any time delegate to any other
named person or body, or reassume therefrom, any of its fiduciary
responsibilities or administrative duties with respect to this Plan.

(b)           The members of the Committee shall be the name fiduciaries with
respect to this Plan for purposes of Section 402 of ERISA.

(c)           The Committee may contract with one or more persons including, but
without limitation, actuaries, attorneys, accountants and consultants to render
advice with regard to any responsibility it has under the Plan.

(d)           Subject to the limitations of this Plan, the Committee shall from
time to time establish such rules for the administration of this Plan as it may
deem desirable.

(e)           The Company shall, to the extent permitted by law, by the purchase
of insurance or otherwise, indemnify and hold harmless the members of the
Committee and each other fiduciary with respect to this Plan for liabilities or
expenses they and each of them incur in carrying out their respective duties
under the Plan, other than for any liabilities or expenses arising out of such
fiduciary’s gross negligence or willful misconduct.  A fiduciary shall not be
responsible for any breach of responsibility of any other fiduciary except to
the extent provided in Section 405 of ERISA.

SECTION 7.                            CLAIMS, INQUIRIES AND APPEALS

(a)           Applications for Benefits and Inquiries.  Except as otherwise
provided in this subsection 7(a), no application for benefits is required to
receive benefits under this Plan.  If an individual believes that he or she has
been wrongfully denied any benefits under this Plan, such individual shall
submit an application for benefits signed and in writing to:  Corporate Human
Resources, Cymer, Inc., 16750 Via Del Campo Court, San Diego, California 92127,
who shall forward such request to the Committee.

(b)           Denial of Claims.  If any application for benefits is denied in
whole or in part, the Committee must notify the claimant, in writing, of the
denial of the application, and of the claimant’s right to review of the denial. 
The written notice of denial will be set forth in a manner designed to be
understood, and will include specific reasons for the denial, specific
references to the Plan provision upon which the denial is based, a description
of any information or material that the Committee needs to complete the review
and an explanation of the Plan’s review procedure.

(i)            This written notice will be provided to the claimant within
ninety (90) days after the Committee receives the application, unless special
circumstances require an extension of time, in which case, the Committee has up
to an additional ninety (90) days for processing the application.  If an
extension of time for processing is required, written notice of the extension
will be furnished to the claimant before the end of the initial 90-day period.

 

6

--------------------------------------------------------------------------------


 

(ii)           This notice of extension will describe the special circumstances
necessitating the additional time and the date by which the Committee is to
render its decision on the application.  If written notice of denial of the
application for benefits is not furnished within the specified time, the
application shall be deemed to be denied.  The claimant will then be permitted
to appeal the denial in accordance with the review procedure described below.

(c)           Request for Review.  The claimant (or the claimant’s authorized
representative) may appeal a denied benefit claim by submitting a written
request for a review to: Corporate Human Resources, Cymer, Inc., 16750 Via Del
Campo Court, San Diego, California 92127, who shall forward such request to the
Committee.

(i)            Any appeal must be submitted within sixty (60) days after the
application is denied (or deemed denied).  The Committee will give the claimant
(or the claimant’s representative) an opportunity to review pertinent documents
in preparing a request for a review.

(ii)           A request for review must set forth all of the grounds on which
it is based, all facts in support of the request and any other matters that the
claimant or the claimant’s representative feel are pertinent.  The Committee may
require the claimant or the claimant’s representative to submit additional
facts, documents or other material as it may find necessary or appropriate in
making its review.

(iii)         If the claimant wishes to submit additional information in
connection with an appeal from the denial (or deemed denial) of benefits, the
claimant may be required to do so at the claimant’s own expense.

(d)           Decision on Review.  The Committee will act on each request for
review within sixty (60) days after receipt of the request, unless special
circumstances require an extension of time (not to exceed an additional sixty
(60) days) for processing the request for a review.  If an extension for review
is required, written notice of the extension will be furnished within the
initial 60-day period.  The Committee will give written notice of its decision
to the applicant.  In the event that the Committee confirms the denial of the
application for benefits in whole or in part, the notice will outline the
specific Plan provisions upon which the decision is based.  If written notice of
the Committee’s decision is not given within the time prescribed above, the
application will be deemed denied on review.

(e)           Exhaustion of Remedies.  No legal action for benefits under the
Plan may be brought until (i) a written application for benefits has been
submitted in accordance with the procedures described above, (ii) the person
claiming benefits has been notified by the Committee that the application is
denied (or the application is deemed denied due to the Committee’s failure to
act on it within the time prescribed), (iii) a written request for a review of
the application has been submitted in accordance with the appeal procedure
described above and (iv) the person appealing the denial has been notified in
writing that the Committee has denied the appeal (or the appeal is deemed to be
denied due to the Committee’s failure to take any action on the claim within the
time prescribed).

SECTION 8.                            BASIS OF PAYMENTS TO AND FROM THE PLAN

All benefits under the Plan shall be paid by the Company.  The Plan shall be
unfunded and benefits hereunder shall be paid only from the general assets of
the Company.

 

7

--------------------------------------------------------------------------------


 

SECTION 9.                            AMENDMENT AND TERMINATION

The Company reserves the right to amend or terminate this Plan at any time;
provided, however, that no amendment or termination shall diminish benefits to
which a Participant is currently entitled under this Plan.  Any termination,
modification or other amendment of the Plan shall be only in writing and signed
by the President and Chief Operating Officer, Cymer, Inc..

SECTION 10.                     NON-ALIENATION OF BENEFITS

No Plan benefit may be anticipated, alienated, sold, transferred, assigned,
pledged, encumbered or charged, and any attempt to do so will be void.

SECTION 11.                     LEGAL CONSTRUCTION

This Plan shall be interpreted in accordance with ERISA and, to the extent not
preempted by ERISA, with the laws of the State of California.

SECTION 12.                     OTHER PLAN INFORMATION

Plan Identification Number:  The Plan ID #501

Employer Identification Number: 33-0175463

Ending of the Plan’s Fiscal Year: December 31.

Agent for the Service of Legal Process:  The Plan’s agent for service of legal
process is:  Sr. Vice President, Human Resources, Cymer, Inc., 16750 Via Del
Campo Court, San Diego, California 92127.

SECTION 13.                     STATEMENT OF ERISA RIGHTS AND DUTIES

(a)           Participants in this Plan (which is a welfare benefit plan
sponsored by the Company) are entitled to certain rights and protections under
ERISA, including the right to:

(i)            Examine, without charge, at the Plan Administrator’s office and
at other specified locations, such as work sites, all Plan documents and copies
of all documents filed by the Plan with the U.S. Department of Labor, such as
detailed annual reports;

(ii)           Obtain copies of all Plan documents and Plan information upon
written request to the Plan Administrator.  The Plan Administrator may make a
reasonable charge for the copies; and

(iii)         Receive a summary of the Plan’s annual financial report, in the
case of a plan which is required to file an annual financial report with the
Department of Labor.  (Generally, all pension plans and welfare plans with 100
or more participants must file these annual reports.)

(b)           In addition to creating rights for Plan participants, ERISA
imposes duties upon the people responsible for the operation of the employee
benefit plan.  The people who operate the Plan, called “fiduciaries” of the
Plan, have a duty to do so prudently and in the interest of Plan participants
and beneficiaries.

 

8

--------------------------------------------------------------------------------


 

(c)           No one, including the Company or any other person, may fire any
person or otherwise discriminate against him or her in any way to prevent him or
her from obtaining a Plan benefit or exercising rights under ERISA.  If a claim
for a Plan benefit is denied in whole or in part, the claimant must receive a
written explanation of the reason for the denial.  A claimant has the right to
have the Plan review and reconsider his or her claim.

(d)           Under ERISA, there are steps an employee can take to enforce the
above rights.  For instance, if an employee request materials from the Plan and
does not receive them within 30 days, he or she may file suit in a federal
court.  In such a case, the court may require the Plan Administrator to provide
the materials and pay up to $100 a day until the employee receives the
materials, unless the materials were not sent because of reasons beyond the
control of the Plan Administrator.  If an employee has a claim for benefits that
is denied or ignored, in whole or in part, he or she may file suit in a state or
federal court.  If it should happen that the Plan fiduciaries misuse the Plan’s
money, or if an employee is discriminated against for asserting his or her
rights, he or she may seek assistance from the U.S. Department of Labor, or file
suit in a federal court.  The court will decide who should pay court costs and
legal fees.  If he or she is successful, the court may order the person sued to
pay these costs and fees.  If he or she is unsuccessful, the court may order him
or her to pay these costs and fees, for example, if it finds the claim is
frivolous.

(e)           If an employee has any questions about this statement or about his
or her rights under ERISA, he or she should contact the nearest office of the
Pension and Welfare Benefits Administration, U.S. Department of Labor, listed in
the telephone directory, or the Division of Technical Assistance and Inquiries,
Pension and Welfare Benefit Administration, U.S. Department of Labor, 200
Constitution Avenue N.W., Washington, D.C. 20210.

 

9

--------------------------------------------------------------------------------


 

EXHIBIT A

RELEASE AND WAIVER OF CLAIMS

In consideration of the payments and other benefits set forth in Section 4 of
the Employment Agreement dated April 1, 2001, to which this form is attached, I,
[Employee], hereby furnish Cymer, Inc. (the “Company”), with the following
release and waiver (“Release and Waiver”).

I hereby release, and forever discharge the Company, its officers, directors,
agents, employees, stockholders, successors, assigns, affiliates, parent,
subsidiaries, and benefit plans (the “Releasees”), of and from any and all
claims, liabilities, demands, causes of action, costs, expenses, attorneys’
fees, damages, indemnities and obligations of every kind and nature, in law,
equity, or otherwise, known and unknown, suspected and unsuspected, disclosed
and undisclosed, arising at any time prior to and including my employment
termination date with respect to any claims relating to my employment and the
termination of my employment, including but not limited to, claims pursuant to
any federal, state or local law relating to employment, including, but not
limited to, discrimination claims, claims under the California Fair Employment
and Housing Act, Title VII of the 1964 Civil Rights Act, as amended, the
Americans with Disabilities Act, and the Federal Age Discrimination in
Employment Act of 1967, as amended (“ADEA”), or claims for wrongful termination,
breach of the covenant of good faith, contract claims, tort claims, and wage or
benefit claims, including but not limited to, claims for salary, bonuses,
commissions, stock, stock options, vacation pay, fringe benefits, severance pay
or any form of compensation.

I also acknowledge that I have read and understand Section 1542 of the
California Civil Code which reads as follows:  “A general release does not
extend to claims which the creditor does not know or suspect to exist in his
favor at the time of executing the release, which if known by him must have
materially affected his settlement with the debtor.” I hereby expressly waive
and relinquish all rights and benefits under that section and any law of any
jurisdiction of similar effect with respect to any claims I may have against the
Releasees.

I further acknowledge that I have been advised: (a) I have seven (7) days
following the execution of this Release and Waiver to revoke my consent to this
Release and Waiver; and (b) this Release and Waiver shall not be effective until
the seven (7) day revocation period has expired.

Date:

 

 

By:

 

 

 

 

 

      [Employee]

 

10

--------------------------------------------------------------------------------


 

EXHIBIT A

RELEASE AND WAIVER OF CLAIMS

In consideration of the payments and other benefits set forth in Section 4 of
the Employment Agreement dated April 1, 2001, to which this form is attached, I,
[Employee], hereby furnish Cymer, Inc. (the “Company”), with the following
release and waiver (“Release and Waiver”).

I hereby release, and forever discharge the Company, its officers, directors,
agents, employees, stockholders, successors, assigns, affiliates, parent,
subsidiaries, and benefit plans (the “Releasees”), of and from any and all
claims, liabilities, demands, causes of action, costs, expenses, attorneys’
fees, damages, indemnities and obligations of every kind and nature, in law,
equity, or otherwise, known and unknown, suspected and unsuspected, disclosed
and undisclosed, arising at any time prior to and including my employment
termination date with respect to any claims relating to my employment and the
termination of my employment, including but not limited to, claims pursuant to
any federal, state or local law relating to employment, including, but not
limited to, discrimination claims, claims under the California Fair Employment
and Housing Act, Title VII of the 1964 Civil Rights Act, as amended, the
Americans with Disabilities Act, and the Federal Age Discrimination in
Employment Act of 1967, as amended (“ADEA”), or claims for wrongful termination,
breach of the covenant of good faith, contract claims, tort claims, and wage or
benefit claims, including but not limited to, claims for salary, bonuses,
commissions, stock, stock options, vacation pay, fringe benefits, severance pay
or any form of compensation.

I also acknowledge that I have read and understand Section 1542 of the
California Civil Code which reads as follows:  “A general release does not
extend to claims which the creditor does not know or suspect to exist in his
favor at the time of executing the release, which if known by him must have
materially affected his settlement with the debtor.” I hereby expressly waive
and relinquish all rights and benefits under that section and any law of any
jurisdiction of similar effect with respect to any claims I may have against the
Releasees.

I acknowledge that, among other rights, I am waiving and releasing any rights I
may have under ADEA, that this Release and Waiver is knowing and voluntary, and
that the consideration given for this Release and Waiver is in addition to
anything of value to which I was already entitled as an executive of the
Company.  I further acknowledge that I have been advised, as required by the
Older Workers Benefit Protection Act, that:  (a) the Release and Waiver granted
herein does not relate to claims which may arise after this Release and Waiver
is executed; (b) I have the right to consult with an attorney prior to executing
this Release and Waiver (although I may choose voluntarily not to do so); and if
I am over 40 years of age upon execution of this Release and Waiver: (c) I have
forty-five (45) days from the date of termination of my employment with the
Company in which to consider this Release and Waiver (although I may choose
voluntarily to execute this Release and Waiver earlier); (d) I have seven (7)
days following the execution of this Release and Waiver to revoke my consent to
this Release and Waiver; and (e) this Release and Waiver shall not be effective
until the seven (7) day revocation period has expired.

Date:

 

 

By:

 

 

 

 

 

      [Employee]

 

11

--------------------------------------------------------------------------------